DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on December 2, 2021. Claims 1, 29, 31-32 and 35 are amended; claims 1-18 are canceled; and claims 19-35 are pending and examined below.


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 19, 22-25, 27-32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb et al. (U.S. 2011/0126130) in view of Doyle et al. (U.S. Patent No. 5,838,906).
With regard to claim 19, Lieb teaches a non-transitory computer readable recording medium storing a computer program [abstract], 
     wherein the computer program is for recording a procedure of operations automatically performed on a browser screen which displays a web page ([0006] The present invention contemplates a variety of methods and systems for screen sharing using only web browsers for both the presenter and the viewers…Once the presenter approves the browser's security request, the presentation applet immediately begins running and sharing the presenter's screen.  The viewer(s) then automatically see a reproduction of the presenter's monitor in their web-browsers; [0019] FIG. 2 illustrates a method 200 for generating and transmitting presentation images. In step 202, while viewing a desired live demo, the presenter loads a webpage which contains presentation applet 22 into a web browser running on the presentation device 16. As will be appreciated, the presentation applet 22 can be a java applet or other suitable executable code. In step 204, the presentation applet 22 gains operating permission to control the browser. A java applet such as the presentation applet 22 is signed by a code signing certificate, so the browser automatically shows a permission dialog box (such as dialog box 300 of FIG. 3) to the presenter, asking permission to run the applet), and

 	displaying a browser image in which a portion of the web page of the browser screen is shown (Fig. 2, 202; Fig. 3; [abstract] A method for remote screen sharing using only web-browsers is described; [0006] The present invention contemplates a variety of methods and systems for screen sharing using only web browsers for both the presenter and the viewers. The presenter starts by providing the viewers with a short web URL which uniquely identifies the presenter; [0009] FIG. 1 shows a block diagram of a browser-based screen sharing system; [0019] FIG. 2 illustrates a method 200 for generating and transmitting presentation images. In step 202, while viewing a desired live demo, the presenter loads a webpage which contains presentation applet 22 into a web browser running on the presentation device 16. As will be appreciated, the presentation applet 22 can be a java applet or other suitable executable code. In step 204, the presentation applet 22 gains operating permission to control the browser. A java applet such as the presentation applet 22 is signed by a code signing certificate, so the browser automatically shows a permission dialog box (such as dialog box 300 of FIG. 3) to the presenter, asking permission to run the applet); 
 	outputting a selection position selected on the browser image to an external device (Fig. 1; [0006] When the viewers type that URL into a web browser, they see the slide which is currently selected by the presenter); 
([0022] In some embodiments, the presentation webpage provides additional options besides displaying the applet, to help launch the screen sharing. For example, the web page can display a thumbnail of a webpage and a button which opens a new browser window containing that webpage, or an index to a set of multiple webpages, to reduce the number of steps the presenter needs to complete during a presentation and to optimize the size and positioning of the web page for the purposes of screen sharing); and 
 	displaying an object, which indicates that the element is selected, on the browser image based on the acquired element information (Fig. 3; Fig. 6, 606; [0022] the web page can display a thumbnail of a webpage and a button which opens a new browser window containing that webpage, or an index to a set of multiple webpages, to reduce the number of steps the presenter needs to complete during a presentation and to optimize the size and positioning of the web page for the purposes of screen sharing…Once the screen is recorded in step 208, step 210 sends image information (e.g., initial presentation image or an update) to the viewer device(s) 18). However, Lieb does not specifically teach:
- 	by clicking or tapping
(Figs. 9-10; [col. 1, line 61 – col. 2, line 6] In a hypertext document, the user may "click on," or select, certain words or phrases in the text that specify a link to other documents, or data objects; [col. 2, line 66 – col. 3, line 8] The indicator may be shown embedded within the text when the text is displayed on the display screen.  The user may select the indicator to obtain the full image.  When the user clicks on image icon 22 browser software executing on the user's computer system retrieves the corresponding full image, e.g., a bit map, and displays it by using external software called a "viewer." This results in the full image, represented by image 16, being displayed on the screen; [col. 8, lines 34-36] input/output (I/O) interface cards for connecting computer system 150 to external devices; [col. 14, lines 64-67] HTMLwidget creates display data structures and launches an external application program to handle the data object specified by the URL in the EMBED tag; [claim 1] the location of at least a portion of an object external to the first distributed hypermedia document, wherein said object has type information associated with it utilized by said browser to identify and locate an executable application external to the first distributed hypermedia document…). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having 

With regard to claim 22, the limitations are addressed above and Lieb teaches the computer program causing the computer to execute processing of: 
 	displaying input data, which is to be input in an element corresponding to the object, together with the browser image (Fig. 6, 606; [0022] the web page can display a thumbnail of a webpage and a button which opens a new browser window containing that webpage, or an index to a set of multiple webpages, to reduce the number of steps the presenter needs to complete during a presentation and to optimize the size and positioning of the web page for the purposes of screen sharing).

With regard to claim 23, the limitations are addressed above and Lieb teaches the computer program causing the computer to execute processing of: 
 	displaying the input data together with the browser image so as to be associated with a name of the input data ([0022] the web page can display a thumbnail of a webpage and a button which opens a new browser window containing that webpage, or an index to a set of multiple webpages, to reduce the number of steps the presenter needs to complete during a presentation and to optimize the size and positioning of the web page for the purposes of screen sharing…Alternatively, the webpage can include text prompting the presenter to open a specific desktop application or file).

With regard to claim 24, the limitations are addressed above and Lieb teaches the computer program causing the computer to execute processing of: 
 	storing input data inputtable to an element corresponding to the object (Fig. 6, 606; [0022] the web page can display a thumbnail of a webpage and a button which opens a new browser window containing that webpage, or an index to a set of multiple webpages, to reduce the number of steps the presenter needs to complete during a presentation and to optimize the size and positioning of the web page for the purposes of screen sharing);
 	receiving a selection of one of a plurality of operations including, as one operation, an input of the stored input data (Fig. 6; [0006] When the viewers type that URL into a web browser, they see the slide which is currently selected by the presenter. The presenter can then walk through the slides in the presentation; [0023] this mechanism may be selectively toggled by the presenter); and 
 	inputting the stored input data to an element corresponding to the object when the input of the stored input data is selected ([0014]; [0006] When the viewers type that URL into a web browser, they see the slide which is currently selected by the presenter; [0022] For example, the web page can display a thumbnail of a webpage and a button which opens a new browser window containing that webpage, or an index to a set of multiple webpages, to reduce the number of steps the presenter needs to complete during a presentation and to optimize the size and positioning of the web page for the purposes of screen sharing; [0037]).

With regard to claim 25, the limitations are addressed above and Lieb teaches the computer program causing the computer to execute processings of: 
 	storing a plurality of character strings included respectively in a plurality of objects on the browser image ([0006] When the viewers type that URL into a web browser, they see the slide which is currently selected by the presenter…As the presenter moves their pointer (e.g., mouse), or opens windows, types in text, etc. these changes are reflected on all the viewer's browsers; [0022]); and 
 	grouping the plurality of stored character strings ([0022] Also, this web page can be launched within a specially formatted frame that contains specific markings which help identity the display area, as described below.  Alternatively, the webpage can include text prompting the presenter to open a specific desktop application or file).

With regard to claim 27, the limitations are addressed above and Lieb teaches the computer program causing the computer to execute processings of: 
 	receiving an operation using at least one of the plurality of character strings which are grouped ([0006] As the presenter moves their pointer (e.g., mouse), or opens windows, types in text, etc. these changes are reflected on all the viewer's browsers. Then, when the presenter is ready to continue presentation, they use the navigation bar and continue to another slide, or to close the presentation; [0022] Alternatively, the webpage can include text prompting the presenter to open a specific desktop application or file); 
 	receiving a selection of an object on the browser image corresponding to the browser screen after the received operation is performed ([0022] Alternatively, the webpage can include text prompting the presenter to open a specific desktop application or file. Once the screen is recorded in step 208, step 210 sends image information (e.g., initial presentation image or an update) to the viewer device(s) 18); 
 	storing a second character string included in the selected object ([0006]; [0022] In some embodiments, the presentation webpage provides additional options besides displaying the applet, to help launch the screen sharing…Alternatively, the webpage can include text prompting the presenter to open a specific desktop application or file. Once the screen is recorded in step 208, step 210 sends image information (e.g., initial presentation image or an update) to the viewer device(s) 18); and 
 	adding the second character string to a group including the plurality of character strings. (Fig. 6; [0022]).

With regard to claim 28, the limitations are addressed above and Lieb teaches the computer program causing the computer to execute processings of: 
([0037] Because the code is loaded in the webpage, the viewer need not take additional initialization steps such as downloading and installing additional application code or third party plugins on the viewer device, etc. Also, because the code is delivered in javascript, it can run on a wide range of devices, including PCs with all popular operating systems, smartphones with javascript enabled browsers, and tablet-type devices.  In step 604, the 
presentation viewing code requests an initial full refresh presentation image); and 
 	performing processing common to processing performed on the plurality of character strings which are grouped, on a plurality of character strings included in the selected range (Fig. 6; [0022]; [0037]).

With regard to claim 29, Lieb teaches a recording system (Fig. 2, 208; [0021]), comprising: 
     a recording device that records a procedure of operations automatically performed on a browser screen which displays a web page ([0006] The present invention contemplates a variety of methods and systems for screen sharing using only web browsers for both the presenter and the viewers…Once the presenter approves the browser's security request, the presentation applet immediately begins running and sharing the presenter's screen.  The viewer(s) then automatically see a reproduction of the presenter's monitor in their web-browsers; [0019] FIG. 2 illustrates a method 200 for generating and transmitting presentation images. In step 202, while viewing a desired live demo, the presenter loads a webpage which contains presentation applet 22 into a web browser running on the presentation device 16. As will be appreciated, the presentation applet 22 can be a java applet or other suitable executable code. In step 204, the presentation applet 22 gains operating permission to control the browser. A java applet such as the presentation applet 22 is signed by a code signing certificate, so the browser automatically shows a permission dialog box (such as dialog box 300 of FIG. 3) to the presenter, asking permission to run the applet); and 
     an analysis device (Fig. 1), 
     wherein the recording device includes: 
 	a display unit that displays a browser image in which a portion of the web page of the browser screen is shown (Fig. 2, 202; Fig. 3; [abstract] A method for remote screen sharing using only web-browsers is described; [0006] The present invention contemplates a variety of methods and systems for screen sharing using only web browsers for both the presenter and the viewers. The presenter starts by providing the viewers with a short web URL which uniquely identifies the presenter; [0009] FIG. 1 shows a block diagram of a browser-based screen sharing system; [0019] FIG. 2 illustrates a method 200 for generating and transmitting presentation images. In step 202, while viewing a desired live demo, the presenter loads a webpage which contains presentation applet 22 into a web browser running on the presentation device 16. As will be appreciated, the presentation applet 22 can be a java applet or other suitable executable code. In step 204, the presentation applet 22 gains operating permission to control the browser. A java applet such as the presentation applet 22 is signed by a code signing certificate, so the browser automatically shows a permission dialog box (such as dialog box 300 of FIG. 3) to the presenter, asking permission to run the applet); 
 	an output unit that outputs, to the analysis device, a selection position selected on the browser image displayed by the display unit (Fig. 1; [0006] When the viewers type that URL into a web browser, they see the slide which is currently selected by the presenter); and 
 	a processor (Fig. 1; [0015] the presentation device 16 or the viewer devices 18 can each be any suitable computing device such as a personal computer, netbook, portable computing device, etc.), 
 	wherein the analysis device analyzes, regarding the element located at the screen position of the browser screen corresponding to the selection position output from the output unit, the size of the element and the image position of the element on the browser image ([0022] In some embodiments, the presentation webpage provides additional options besides displaying the applet, to help launch the screen sharing. For example, the web page can display a thumbnail of a webpage and a button which opens a new browser window containing that webpage, or an index to a set of multiple webpages, to reduce the number of steps the presenter needs to complete during a presentation and to optimize the size and positioning of the web page for the purposes of screen sharing), 
 	the processor executes processing of acquiring, from the analysis device, element information indicating the size and the image position analyzed by the analysis device ([0022] In some embodiments, the presentation webpage provides additional options besides displaying the applet, to help launch the screen sharing. For example, the web page can display a thumbnail of a webpage and a button which opens a new browser window containing that webpage, or an index to a set of multiple webpages, to reduce the number of steps the presenter needs to complete during a presentation and to optimize the size and positioning of the web page for the purposes of screen sharing), and 
 	the display unit displays an object, which indicates that the element is selected, based on the element information acquired from the analysis device (Fig. 3; Fig. 6, 606; [0022] the web page can display a thumbnail of a webpage and a button which opens a new browser window containing that webpage, or an index to a set of multiple webpages, to reduce the number of steps the presenter needs to complete during a presentation and to optimize the size and positioning of the web page for the purposes of screen sharing…Once the screen is recorded in step 208, step 210 sends image information (e.g., initial presentation image or an update) to the viewer device(s) 18). However, Lieb does not specifically teach:
- 	by clicking or tapping
(Figs. 9-10; [col. 1, line 61 – col. 2, line 6] In a hypertext document, the user may "click on," or select, certain words or phrases in the text that specify a link to other documents, or data objects; [col. 2, line 66 – col. 3, line 8] The indicator may be shown embedded within the text when the text is displayed on the display screen.  The user may select the indicator to obtain the full image.  When the user clicks on image icon 22 browser software executing on the user's computer system retrieves the corresponding full image, e.g., a bit map, and displays it by using external software called a "viewer." This results in the full image, represented by image 16, being displayed on the screen; [col. 8, lines 34-36] input/output (I/O) interface cards for connecting computer system 150 to external devices; [col. 14, lines 64-67] HTMLwidget creates display data structures and launches an external application program to handle the data object specified by the URL in the EMBED tag; [claim 1] the location of at least a portion of an object external to the first distributed hypermedia document, wherein said object has type information associated with it utilized by said browser to identify and locate an executable application external to the first distributed hypermedia document…). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having 

With regard to claim 30, the limitations are addressed above and Lieb teaches further comprising: 
     a transmission device ([0003] images of a presenter's computer screen are captured and transmitted for display over a communications network; [0035]) that transmits authentication information to the recording device when an authentication request is received ([0019] the presentation applet 22 operates by capturing and sending images of the presenter's screen, which is a security violation unless authorized. As will be appreciated, the exact permission window is specific to the web-browser; [claim 6] wherein the screen sharing server evaluates a presentation token received from the viewer device to determine whether the viewer device is authorized to participate in a specific presentation), 
    wherein the recording device further includes: 
 	a first transmission unit that transmits the authentication request to the transmission device ([0019] the presentation applet 22 operates by capturing and sending images of the presenter's screen, which is a security violation unless authorized. As will be appreciated, the exact permission window is specific to the web-browser; [claim 6] wherein the screen sharing server evaluates a presentation token received from the viewer device to determine whether the viewer device is authorized to participate in a specific presentation); 
 	an information receiving unit that receives the authentication information from the transmission device ([claim 6] wherein the screen sharing server evaluates a presentation token received from the viewer device to determine whether the viewer device is authorized to participate in a specific presentation); and 
 	a second transmission unit that transmits the authentication information received by the information receiving unit to the analysis device (Fig. 1; [0019] A java applet such as the presentation applet 22 is signed by a code signing certificate, so the browser automatically shows a permission dialog box (such as dialog box 300 of FIG. 3) to the presenter, asking permission to run the applet…), and 
 	the analysis device performs processing relevant to the browser screen when the authentication information transmitted to the recording device by the transmission device is received from the second transmission unit ([0020] With further reference to FIG. 2, after the permission is given in step 204, step 206 initializes the presentation applet 22. The webpage accessed by the presenter's browser can pass initialization information to the presentation applet 22, including a token which uniquely and securely identifies the presentation, a "key" which controls who can present, and other useful initialization parameters; [claim 6]).

With regard to claim 31, Lieb teaches a recording device,
     wherein the recording device records a procedure of operations automatically performed on a browser screen which displays a web page ([0006] The present invention contemplates a variety of methods and systems for screen sharing using only web browsers for both the presenter and the viewers…Once the presenter approves the browser's security request, the presentation applet immediately begins running and sharing the presenter's screen.  The viewer(s) then automatically see a reproduction of the presenter's monitor in their web-browsers; [0019] FIG. 2 illustrates a method 200 for generating and transmitting presentation images. In step 202, while viewing a desired live demo, the presenter loads a webpage which contains presentation applet 22 into a web browser running on the presentation device 16. As will be appreciated, the presentation applet 22 can be a java applet or other suitable executable code. In step 204, the presentation applet 22 gains operating permission to control the browser. A java applet such as the presentation applet 22 is signed by a code signing certificate, so the browser automatically shows a permission dialog box (such as dialog box 300 of FIG. 3) to the presenter, asking permission to run the applet), the record device comprises: 
 	a display unit that displays a browser image in which a portion of the web page of the browser screen is shown (Fig. 2, 202; Fig. 3; [abstract] A method for remote screen sharing using only web-browsers is described; [0006] The present invention contemplates a variety of methods and systems for screen sharing using only web browsers for both the presenter and the viewers. The presenter starts by providing the viewers with a short web URL which uniquely identifies the presenter; [0009] FIG. 1 shows a block diagram of a browser-based screen sharing system; [0019] FIG. 2 illustrates a method 200 for generating and transmitting presentation images. In step 202, while viewing a desired live demo, the presenter loads a webpage which contains presentation applet 22 into a web browser running on the presentation device 16. As will be appreciated, the presentation applet 22 can be a java applet or other suitable executable code. In step 204, the presentation applet 22 gains operating permission to control the browser. A java applet such as the presentation applet 22 is signed by a code signing certificate, so the browser automatically shows a permission dialog box (such as dialog box 300 of FIG. 3) to the presenter, asking permission to run the applet); 
 	an output unit that outputs, to an external device, a selection position selected on the browser image displayed by the display unit (Fig. 1; [0006] When the viewers type that URL into a web browser, they see the slide which is currently selected by the presenter); and 
 	a processor (Fig. 1; [0015] the presentation device 16 or the viewer devices 18 can each be any suitable computing device such as a personal computer, netbook, portable computing device, etc.), 
([0022] In some embodiments, the presentation webpage provides additional options besides displaying the applet, to help launch the screen sharing. For example, the web page can display a thumbnail of a webpage and a button which opens a new browser window containing that webpage, or an index to a set of multiple webpages, to reduce the number of steps the presenter needs to complete during a presentation and to optimize the size and positioning of the web page for the purposes of screen sharing), and 
 	the display unit displays an object, which indicates that the element is selected, based on the element information acquired by the element acquisition unit (Fig. 3; Fig. 6, 606; [0022] the web page can display a thumbnail of a webpage and a button which opens a new browser window containing that webpage, or an index to a set of multiple webpages, to reduce the number of steps the presenter needs to complete during a presentation and to optimize the size and positioning of the web page for the purposes of screen sharing…Once the screen is recorded in step 208, step 210 sends image information (e.g., initial presentation image or an update) to the viewer device(s) 18).  However, Lieb does not specifically teach:
- 	the operations being performed by clicking or tapping
(Figs. 9-10; [col. 1, line 61 – col. 2, line 6] In a hypertext document, the user may "click on," or select, certain words or phrases in the text that specify a link to other documents, or data objects; [col. 2, line 66 – col. 3, line 8] The indicator may be shown embedded within the text when the text is displayed on the display screen.  The user may select the indicator to obtain the full image.  When the user clicks on image icon 22 browser software executing on the user's computer system retrieves the corresponding full image, e.g., a bit map, and displays it by using external software called a "viewer." This results in the full image, represented by image 16, being displayed on the screen; [col. 8, lines 34-36] input/output (I/O) interface cards for connecting computer system 150 to external devices; [col. 14, lines 64-67] HTMLwidget creates display data structures and launches an external application program to handle the data object specified by the URL in the EMBED tag; [claim 1] the location of at least a portion of an object external to the first distributed hypermedia document, wherein said object has type information associated with it utilized by said browser to identify and locate an executable application external to the first distributed hypermedia document…). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having 

With regard to claim 32, Lieb teaches an analysis device ([abstract]; [0022]), comprising: 
     a processor (Fig. 1; [0015] the presentation device 16 or the viewer devices 18 can each be any suitable computing device such as a personal computer, netbook, portable computing device, etc.); and 
     a transmission unit ([0003] images of a presenter's computer screen are captured and transmitted for display over a communications network; [0035]), 
wherein the processor executes processings of: 
 	acquiring, from a recording device that records a procedure of operations automatically performed on a browser screen which displays a web page ([0006] The present invention contemplates a variety of methods and systems for screen sharing using only web browsers for both the presenter and the viewers…Once the presenter approves the browser's security request, the presentation applet immediately begins running and sharing the presenter's screen.  The viewer(s) then automatically see a reproduction of the presenter's monitor in their web-browsers; [0019] FIG. 2 illustrates a method 200 for generating and transmitting presentation images. In step 202, while viewing a desired live demo, the presenter loads a webpage which contains presentation applet 22 into a web browser running on the presentation device 16. As will be appreciated, the presentation applet 22 can be a java applet or other suitable executable code. In step 204, the presentation applet 22 gains operating permission to control the browser. A java applet such as the presentation applet 22 is signed by a code signing certificate, so the browser automatically shows a permission dialog box (such as dialog box 300 of FIG. 3) to the presenter, asking permission to run the applet), a selection position selected on a browser image in which a portion of the web page of the browser screen is shown (Fig. 2, 202; Fig. 3; [abstract] A method for remote screen sharing using only web-browsers is described; [0006] The present invention contemplates a variety of methods and systems for screen sharing using only web browsers for both the presenter and the viewers. The presenter starts by providing the viewers with a short web URL which uniquely identifies the presenter; [0009] FIG. 1 shows a block diagram of a browser-based screen sharing system; [0019] FIG. 2 illustrates a method 200 for generating and transmitting presentation images. In step 202, while viewing a desired live demo, the presenter loads a webpage which contains presentation applet 22 into a web browser running on the presentation device 16. As will be appreciated, the presentation applet 22 can be a java applet or other suitable executable code. In step 204, the presentation applet 22 gains operating permission to control the browser. A java applet such as the presentation applet 22 is signed by a code signing certificate, so the browser automatically shows a permission dialog box (such as dialog box 300 of FIG. 3) to the presenter, asking permission to run the applet); and 
 	analyzing, regarding an element located at a screen position of the browser screen corresponding to the acquired selection position, a size of the element and an image position of the element on the browser image ([0022] In some embodiments, the presentation webpage provides additional options besides displaying the applet, to help launch the screen sharing. For example, the web page can display a thumbnail of a webpage and a button which opens a new browser window containing that webpage, or an index to a set of multiple webpages, to reduce the number of steps the presenter needs to complete during a presentation and to optimize the size and positioning of the web page for the purposes of screen sharing), and 
 	a transmission unit transmits element information indicating the analyzed size and the analyzed image position to the recording device ([0022] In some embodiments, the presentation webpage provides additional options besides displaying the applet, to help launch the screen sharing. For example, the web page can display a thumbnail of a webpage and a button which opens a new browser window containing that webpage, or an index to a set of multiple webpages, to reduce the number of steps the presenter needs to complete during a presentation and to optimize the size and positioning of the web page for the purposes of screen sharing). However, Lieb does not specifically teach:
- 	by clicking or tapping
Doyle teaches a system for allowing a user of a browser program on a computer connected to an open distributed hypermedia system to access and execute an embedded program object [abstract]. Doyle also teaches a selection position selected by clicking or tapping on the browser image to an external device (Figs. 9-10; [col. 1, line 61 – col. 2, line 6] In a hypertext document, the user may "click on," or select, certain words or phrases in the text that specify a link to other documents, or data objects; [col. 2, line 66 – col. 3, line 8] The indicator may be shown embedded within the text when the text is displayed on the display screen.  The user may select the indicator to obtain the full image.  When the user clicks on image icon 22 browser software executing on the user's computer system retrieves the corresponding full image, e.g., a bit map, and displays it by using external software called a "viewer." This results in the full image, represented by image 16, being displayed on the screen; [col. 8, lines 34-36] input/output (I/O) interface cards for connecting computer system 150 to external devices; [col. 14, lines 64-67] HTMLwidget creates display data structures and launches an external application program to handle the data object specified by the URL in the EMBED tag; [claim 1] the location of at least a portion of an object external to the first distributed hypermedia document, wherein said object has type information associated with it utilized by said browser to identify and locate an executable application external to the first distributed hypermedia document…). Therefore, it would have been obvious 

With regard to claim 35, the method claim directly corresponds to the recording medium claim 19, respectively, and therefore is rejected with the same rationale. 




	Claims 20-21, 26 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb et al. (U.S. 2011/0126130) in view of Doyle et al. (U.S. Patent No. 5,838,906) and further in view of Lee et al. (U.S. 2011/0231802).
With regard to claim 20, the limitations are addressed above. However, Lieb and Doyle do not particularly teach: 
- 	displaying an operation menu indicating a plurality of operations, in a vicinity of the object or so as to overlap the object
Lee teaches a system and method for providing a user interface in an electronic device [abstract]. Lee also teaches displaying an operation menu (Fig. 9, S901; [0007] For example, if a UI including much information or a UI including a main menu and a sub menu displayed in a planar fashion is provided, the menus may overlap each other or the main screen which is being viewed may be hidden; [0081] There is a limitation in configuring the 8-day broadcast guide UI as a main menu and a sub menu on a per date basis; [0091]-[0092]) indicating a plurality of operations, in a vicinity of the object or so as to overlap the object (Fig. 9; [0007] For example, if a UI including much information or a UI including a main menu and a sub menu displayed in a planar fashion is provided, the menus may overlap each other or the main screen which is being viewed may be hidden; [claim 7] wherein the layers configuring the multilayer UI are configured such that at least parts of the IDs of the layers overlap each other, for convenience of access to another layer). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Lieb and the selection to an external device as taught by Doyle, to have included the operation menu taught by Lee, to have achieved a menu for remote computer screen sharing to display to one more viewers web-browser access and viewing the content. 

With regard to claim 21, the limitations are addressed above and Lieb teaches the computer program causing the computer to execute processings of: receiving a selection of a button provided on the object ([0022] For example, the web page can display a thumbnail of a webpage and a button which opens a new browser window containing that webpage, or an index to a set of multiple webpages, to reduce the number of steps the presenter needs to complete during a presentation and to optimize the size and positioning of the web page for the purposes of screen sharing; [claim 15]). However, Lieb and Doyle do not particularly teach: 
- 	displaying the operation menu when the button is selected;
Lee teaches a system and method for providing a user interface in an electronic device [abstract]. Lee also teaches displaying the operation menu (Fig. 9, S901; [0007] For example, if a UI including much information or a UI including a main menu and a sub menu displayed in a planar fashion is provided, the menus may overlap each other or the main screen which is being viewed may be hidden; [0081] There is a limitation in configuring the 8-day broadcast guide UI as a main menu and a sub menu on a per date basis; [0091]-[0092]) when the button is selected ([0038] The application controller 105 receives user input through the second receiving unit 109. The user input may include a physical button of an input device such as a remote controller or a front end of the electronic device, a touch operation using a touch screen, a predetermined gesture recognized from an image captured by an imaging unit and predetermined voice recognized by voice recognition). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Lieb and the selection to an external device as taught by Doyle, to have included the operation menu taught by Lee, to have achieved a menu for remote computer screen sharing to display to one more viewers web-browser access and viewing the content. 

With regard to claim 26, the limitations are addressed above. However, Lieb does not specifically teach: 
- 	displaying the plurality of character strings which are grouped
Lee teaches a system and method for providing a user interface in an electronic device [abstract]. Lee also teaches displaying the plurality of character strings which are grouped ([0087] information indicating that recording is currently being performed is displayed in a predetermined region of the screen using text. Although the information with a predetermined color is provided to the user at a specific position along with text information in the electronic device of the related art, it is difficult for the user to recognize the information due to interruption of a background screen or another UI; [0090] the electronic device 100 may provide text information indicating that the recording function is being performed in a specific region of the screen 810 along with the indication UI). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Lieb and the selection to an external device as taught by Doyle, to have included the operation menu taught by Lee, to have achieved a menu for remote computer screen sharing to display to one more viewers web-browser access and viewing the content. 

([0006] When the viewers type that URL into a web browser, they see the slide which is currently selected by the presenter…As the presenter moves their pointer (e.g., mouse), or opens windows, types in text, etc. these changes are reflected on all the viewer's browsers; [0022]), wherein the processor executes processing of extracting the character string in the object from the browser screen when the request receiving unit receives the extraction request ([0006] When the viewers type that URL into a web browser, they see the slide which is currently selected by the presenter…As the presenter moves their pointer (e.g., mouse), or opens windows, types in text, etc. these changes are reflected on all the viewer's browsers; [0022] Also, this web page can be launched within a specially formatted frame that contains specific markings which help identity the display area, as described below.  Alternatively, the webpage can include text prompting the presenter to open a specific desktop application or file, and the transmission unit transmits the extracted character string to the recording device ([0003] images of a presenter's computer screen are captured and transmitted for display over a communications network; [0022]; [0035]). However, Lieb does not specifically teach: 
-	to make a request for extraction of a character string in an object which is displayed on the browser image
Lee teaches a system and method for providing a user interface in an electronic device [abstract]. Lee also teaches making a request for extraction of a character string in an object which is displayed on the browser image ([0087] information indicating that recording is currently being performed is displayed in a predetermined region of the screen using text. Although the information with a predetermined color is provided to the user at a specific position along with text information in the electronic device of the related art, it is difficult for the user to recognize the information due to interruption of a background screen or another UI; [0090] the electronic device 100 may provide text information indicating that the recording function is being performed in a specific region of the screen 810 along with the indication UI). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Lieb and the selection to an external device as taught by Doyle, to have included the character string taught by Lee, to have achieved a menu for remote computer screen sharing to display to one more viewers web-browser access and viewing the content. 

With regard to claim 34, the limitations are addressed above and Lieb teaches further comprising: 
([0006]; [0022] In some embodiments, the presentation webpage provides additional options besides displaying the applet, to help launch the screen sharing…Alternatively, the webpage can include text prompting the presenter to open a specific desktop application or file. Once the screen is recorded in step 208, step 210 sends image information (e.g., initial presentation image or an update) to the viewer device(s) 18), 
 	wherein the processor executes processing of grouping the plurality of the extracted character strings when the second request receiving unit receives the grouping request ([0006]; [0022] In some embodiments, the presentation webpage provides additional options besides displaying the applet, to help launch the screen sharing…Alternatively, the webpage can include text prompting the presenter to open a specific desktop application or file. Once the screen is recorded in step 208, step 210 sends image information (e.g., initial presentation image or an update) to the viewer device(s) 18).




Response to Arguments
 	Applicant’s arguments with respect to claims 19-35 have been considered moot in view of the new grounds of rejection.

 	Furthermore, the Lieb reference teaches a system and method for remote screen sharing using only web browsers [abstract]. The presenter opens a web page containing an applet which further sends screen data to the server, and may choose to share their screen or specially marked active display area [abstract]. Furthermore, views are able to view the presenters screen directly in the web browser [abstract]. Lieb teaches that the invention contemplates a variety of methods and systems for screen sharing using only web browsers for both the presenter and the viewers and goes on to teach that once the presenter reaches a live demo slide, the presenter views a web page which contains an embedded Java applet and once the presenter approves the browser’s security request, the presentation applet immediately begins running and sharing the presenter’s screen and the viewer(s) then automatically see a reproduction of the presenter’s monitor in their web-browsers [0006]. Lieb also teaches a browser screen which displays a web 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171